NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             22-APR-2022
                                             08:08 AM
                                             Dkt. 14 OAWST
                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


              STATE OF HAWAI I, Plaintiff-Appellee, v.
                YOUNGHUN BAIK, Defendant-Appellant.


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CASE NO. 1DTA-19-01614)


               ORDER APPROVING STIPULATION TO DISMISS
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon consideration of the Stipulation for Dismissal of
Appeal, filed April 14, 2022, by Defendant-Appellant Younghun
Baik (Baik), the papers in support, and the record, it appears
that the parties stipulate to dismiss this docketed appeal, under
Hawai i Rules of Appellate Procedure (HRAP) Rule 42(b), attached
to the stipulation is Baik's declaration showing he understands
the consequences of voluntary dismissal, consistent with HRAP
Rule 42(c), and there are no outstanding fees or costs due.
            Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal is dismissed.
            DATED:   Honolulu, Hawai i, April 22, 2022.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge